Exhibit 10.4

     
 
  Service Agreement No. 80934  
 
  Control No.

SST SERVICE AGREEMENT
THIS AGREEMENT, made and entered into this 29 day of October, 2004, by and
between:
COLUMBIA GAS TRANSMISSION, LLC
(“Transporter”)
AND
UGI Central Penn Gas, Inc.
(“Shipper”)
WITNESSETH: That in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:
Section 1. Service to be Rendered. Transporter shall perform and Shipper shall
receive service in accordance with the provisions of the effective SST Rate
Schedule and applicable General Terms and Conditions of Transporter’s FERC Gas
Tariff, Second Revised Volume No. 1 (Tariff), on file with the Federal Energy
Regulatory Commission (Commission), as the same may be amended or superseded in
accordance with the rules and regulations of the Commission. The maximum
obligation of Transporter to deliver gas hereunder to or for Shipper, the
designation of the points of delivery at which Transporter shall deliver or
cause gas to be delivered to or for Shipper, and the points of receipt at which
Shipper shall deliver or cause gas to be delivered, are specified in Appendix A,
as the same may be amended from time to time by agreement between Shipper and
Transporter, or in accordance with the rules and regulations of the Commission.
Service hereunder shall be provided subject to the provisions of Part 284.223 of
Subpart G of the Commission’s regulations. Shipper warrants that service
hereunder is being provided on behalf of Shipper.
Section 2. Term. Service under this Agreement shall commence as of April 1,
2005, and shall continue in full force and effect until March 31, 2014 .
Pre-granted abandonment shall apply upon termination of this Agreement, subject
to any right of first refusal Shipper may have under the Commission’s
regulations and Transporter’s Tariff.
Section 3. Rates. Shipper shall pay Transporter the charges and furnish
Retainage as described in the above-referenced Rate Schedule, unless otherwise
agreed to by the parties in writing and specified as an amendment to this
Service Agreement. Transporter may agree to discount its rate to Shipper below
Transporter’s maximum rate, but not less than Transporter’s minimum rate. Such
discounted rate may apply to: a) specified quantities (contract demand or
commodity quantities); b) specified quantities above or below a certain level or
all quantities if quantities exceed a certain level; c) quantities during
specified time periods; d) quantities at specified points, locations, or other
defined geographical areas; and e) that a specified discounted rate will apply
in a specified relationship to the quantities actually transported (i.e., that
the reservation charge will be adjusted in a specified relationship to
quantities actually transported). In addition, the discount agreement may
include a provision that if one rate component which was at or below the
applicable maximum rate at the time the discount agreement was executed
subsequently exceeds the applicable maximum rate due to a change in
Transporter’s maximum rate so that such rate component must be adjusted downward
to equal the new applicable maximum rate, then other rate components may be
adjusted upward to achieve the agreed overall rate, so long as none of the
resulting rate components exceed the maximum rate applicable to that rate
component. Such changes to rate components shall be applied prospectively,
commencing with the date a Commission order accepts revised tariff sheets.
However, nothing contained herein shall be construed to alter a refund
obligation under applicable law for any period during which rates which had been
charged under a discount agreement exceeded rates which ultimately are found to
be just and reasonable.

 

 



--------------------------------------------------------------------------------



 



     
 
  Service Agreement No. 80934  
 
  Control No.

SST SERVICE AGREEMENT
Section 4. Notices. Notices to Transporter under this Agreement shall be
addressed to it at Post Office Box 1273, Charleston, West Virginia 25325-1273,
Attention: Manager — Customer Services and notices to Shipper shall be addressed
to it at:
UGI Central Penn Gas, Inc.
Attention: Claire Neri
until changed by either party by written notice.
Section 5. Superseded Agreements. This Service Agreement supersedes and cancels,
as of the effective date hereof, the following Service Agreements: N/A

                              UGI CENTRAL PENN GAS, INC.       COLUMBIA GAS
TRANSMISSION, LLC    
 
                           
By
              By                                  
Title
              Title            
 
 
 
         
 
   

 

 



--------------------------------------------------------------------------------



 



         
Appendix A to Service Agreement No.
  80934   Revision No. 2
 
       
Under Rate Schedule
  SST    
 
       
Between (Transporter)
  Columbia Gas Transmission, LLC    
 
       
and (Shipper)
  PPL Gas Utilities Corporation    

Transportation Demand

                  Begin Date   End Date   Transportation Demand Dth/day    
Recurrence Interval  
April 1, 2005
  September 30, 2005     5,358     4/1 – 9/30
October 1, 2005
  March 31, 2006     10,715     10/1 – 3/31
April 1, 2006
  September 30, 2006     5,358     4/1 – 9/30
October 1, 2006
  March 31, 2007     10,715     10/1 – 3/31
April 1, 2007
  September 30, 2007     5,358     4/1 – 9/30
October 1, 2007
  March 31, 2008     10,715     10/1 – 3/31
April 1, 2008
  September 30, 2008     5,358     4/1 – 9/30
October 1, 2008
  December 15, 2008     10,715     10/1 – 3/31
December 16, 2008
  March 31, 2009     10,715     10/1 – 3/31
April 1, 2009
  September 30, 2009     5,662     4/1 – 9/30
October 1, 2009
  March 31, 2010     11,324     10/1 – 3/31
April 1, 2010
  September 30, 2010     5,662     4/1 – 9/30
October 1, 2010
  March 31, 2011     11,324     10/1 – 3/31
April 1, 2011
  September 30, 2011     5,662     4/1 – 9/30
October 1, 2011
  March 31, 2012     11,324     10/1 – 3/31
April 1, 2012
  September 30, 2012     5,662     4/1 – 9/30
October 1, 2012
  March 31, 2013     11,324     10/1 – 3/31
April 1, 2013
  September 30, 2013     5,662     4/1 – 9/30
October 1, 2013
  March 31, 2014     11,324     10/1 – 3/31

 

 



--------------------------------------------------------------------------------



 



         
Appendix A to Service Agreement No.
   80934   Revision No. 2
 
       
Under Rate Schedule
  SST    
 
       
Between (Transporter)
  Columbia Gas Transmission, LLC    
 
       
and (Shipper)
  PPL Gas Utilities Corporation    

Primary Receipt Points

                                  Scheduling   Scheduling   Maximum Daily      
Begin   End   Point   Point   Quantity     Recurrence Date   Date   No.   Name  
(Dth/Day) 1/     Interval  
April 1, 2005
  September 30, 2005   STOR   RP Storage Point TCO     5,358     4/1 – 9/30
April 1, 2005
  September 30, 2005   STOR   RP Storage Point TCO     5,358     4/1 – 9/30
October 1, 2005
  March 31, 2006   STOR   RP Storage Point TCO     10,715     10/1 – 3/31
October 1, 2005
  March 31, 2006   STOR   RP Storage Point TCO     10,715     10/1 – 3/31
April 1, 2006
  September 30, 2006   STOR   RP Storage Point TCO     5,358     4/1 – 9/30
April 1, 2006
  September 30, 2006   STOR   RP Storage Point TCO     5,358     4/1 – 9/30
October 1, 2006
  March 31, 2007   STOR   RP Storage Point TCO     10,715     10/1 – 3/31
October 1, 2006
  March 31, 2007   STOR   RP Storage Point TCO     10,715     10/1 – 3/31
April 1, 2007
  September 30, 2007   STOR   RP Storage Point TCO     5,358     4/1 – 9/30
April 1, 2007
  September 30, 2007   STOR   RP Storage Point TCO     5,358     4/1 – 9/30
October 1, 2007
  March 31, 2008   STOR   RP Storage Point TCO     10,715     10/1 – 3/31
October 1, 2007
  March 31, 2008   STOR   RP Storage Point TCO     10,715     10/1 – 3/31
April 1, 2008
  September 30, 2008   STOR   RP Storage Point TCO     5,358     4/1 – 9/30
April 1, 2008
  September 30, 2008   STOR   RP Storage Point TCO     5,358     4/1 – 9/30
October 1, 2008
  December 15, 2008   STOR   RP Storage Point TCO     10,715     10/1 – 3/31
October 1, 2008
  December 15, 2008   STOR   RP Storage Point TCO     10,715     10/1 – 3/31
December 16, 2008
  March 31, 2009   STOR   RP Storage Point TCO     10,715     10/1 – 3/31
December 16, 2008
  March 31, 2009   STOR   RP Storage Point TCO     10,715     10/1 – 3/31
April 1, 2009
  September 30, 2009   STOR   RP Storage Point TCO     5,662     4/1 – 9/30
April 1, 2009
  September 30, 2009   STOR   RP Storage Point TCO     5,662     4/1 – 9/30
October 1, 2009
  March 31, 2010   STOR   RP Storage Point TCO     11,324     10/1 – 3/31
October 1, 2009
  March 31, 2010   STOR   RP Storage Point TCO     11,324     10/1 – 3/31
April 1, 2010
  September 30, 2010   STOR   RP Storage Point TCO     5,662     4/1 – 9/30
April 1, 2010
  September 30, 2010   STOR   RP Storage Point TCO     5,662     4/1 – 9/30
October 1, 2010
  March 31, 2011   STOR   RP Storage Point TCO     11,324     10/1 – 3/31
October 1, 2010
  March 31, 2011   STOR   RP Storage Point TCO     11,324     10/1 – 3/31
April 1, 2011
  September 30, 2011   STOR   RP Storage Point TCO     5,662     4/1 – 9/30
April 1, 2011
  September 30, 2011   STOR   RP Storage Point TCO     5,662     4/1 – 9/30

 

 



--------------------------------------------------------------------------------



 



         
Appendix A to Service Agreement No.
  80934   Revision No. 2
 
       
Under Rate Schedule
  SST    
 
       
Between (Transporter)
  Columbia Gas Transmission, LLC    
 
       
and (Shipper)
  PPL Gas Utilities Corporation    

Primary Receipt Points

                                  Scheduling   Scheduling   Maximum Daily      
Begin   End   Point   Point   Quantity     Recurrence Date   Date   No.   Name  
(Dth/Day) 1/     Interval  
October 1, 2011
  March 31, 2012   STOR   RP Storage Point TCO     11,324     10/1 – 3/31
October 1, 2011
  March 31, 2012   STOR   RP Storage Point TCO     11,324     10/1 – 3/31
April 1, 2012
  September 30, 2012   STOR   RP Storage Point TCO     5,662     4/1 – 9/30
April 1, 2012
  September 30, 2012   STOR   RP Storage Point TCO     5,662     4/1 – 9/30
October 1, 2012
  March 31, 2013   STOR   RP Storage Point TCO     11,324     10/1 – 3/31
October 1, 2012
  March 31, 2013   STOR   RP Storage Point TCO     11,324     10/1 – 3/31
April 1, 2013
  September 30, 2013   STOR   RP Storage Point TCO     5,662     4/1 – 9/30
April 1, 2013
  September 30, 2013   STOR   RP Storage Point TCO     5,662     4/1 – 9/30
October 1, 2013
  March 31, 2014   STOR   RP Storage Point TCO     11,324     10/1 – 3/31
October 1, 2013
  March 31, 2014   STOR   RP Storage Point TCO     11,324     10/1 – 3/31

Primary Delivery Points

                                                                               
                                          Minimum                              
          Maximum     Design             Delivery                     Scheduling
  Scheduling   Measuring     Measuring   Daily Delivery     Daily     Aggregate
    Pressure     Hourly       Begin   End   Point   Point   Point     Point  
Obligation     Quantity     Daily     Obligation     Flowrate     Recurrence
Date   Date   No.   Name   No.     Name   (Dth/Day) 1/     (Dth/Day) 1/    
Quantity 1/     (psig) 1/     (Dth/hour) 1/     Interval  
April 1, 2005
  March 31, 2014   56-21   PENN FUEL OP 04-21     600014     BANGOR     6,108  
                    300       305.40     04/01 – 09/30
April 1, 2005
  March 31, 2014   56-21   PENN FUEL OP 04-21     600014     BANGOR     12,216  
                    300       610.80     10/01 – 03/31
April 1, 2005
  March 31, 2014   56-21   PENN FUEL OP 04-21     600014     BANGOR     6,108  
                    300       305.40     04/01 – 09/30
April 1, 2005
  March 31, 2014   56-21   PENN FUEL OP 04-21     600014     BANGOR     12,216  
                    300       610.80     10/01 – 03/31
April 1, 2005
  March 31, 2014   56-21   PENN FUEL OP 04-21     600024     DELAWARE WATER GA  
  1,000                       125       50.00     04/01 – 09/30
April 1, 2005
  March 31, 2014   56-21   PENN FUEL OP 04-21     600024     DELAWARE WATER GA  
  2,000                       125       100.00     10/01 – 03/31
April 1, 2005
  March 31, 2014   56-21   PENN FUEL OP 04-21     600024     DELAWARE WATER GA  
  1,000                       125       50.00     04/01 – 09/30
April 1, 2005
  March 31, 2014   56-21   PENN FUEL OP 04-21     600024     DELAWARE WATER GA  
  2,000                       125       100.00     10/01 – 03/31
April 1, 2005
  March 31, 2014   56-21   PENN FUEL OP 04-21     600025     STOUDSBURG NORTH  
  2,449                       125       122.45     04/01 – 09/30

 

 



--------------------------------------------------------------------------------



 



         
Appendix A to Service Agreement No.
  80934   Revision No. 2
 
       
Under Rate Schedule
  SST    
 
       
Between (Transporter)
  Columbia Gas Transmission, LLC    
 
       
and (Shipper)
  PPL Gas Utilities Corporation    

Primary Delivery Points

                                                                               
                                          Minimum                              
          Maximum     Design             Delivery                     Scheduling
  Scheduling   Measuring     Measuring   Daily Delivery     Daily     Aggregate
    Pressure     Hourly       Begin   End   Point   Point   Point     Point  
Obligation     Quantity     Daily     Obligation     Flowrate     Recurrence
Date   Date   No.   Name   No.     Name   (Dth/Day) 1/     (Dth/Day) 1/    
Quantity 1/     (psig) 1/     (Dth/hour) 1/     Interval  
April 1, 2005
  March 31, 2014   56-21   PENN FUEL OP 04-21     600025     STOUDSBURG NORTH  
  4,897                       125       244.85     10/01 – 03/31
April 1, 2005
  March 31, 2014   56-21   PENN FUEL OP 04-21     600025     STOUDSBURG NORTH  
  2,449                       125       122.45     04/01 – 09/30
April 1, 2005
  March 31, 2014   56-21   PENN FUEL OP 04-21     600025     STOUDSBURG NORTH  
  4,897                       125       244.85     10/01 – 03/31
December 16, 2008
  March 31, 2014   56-21   PENN FUEL OP 04-21     600014     BANGOR     6,108  
                    300       305.40     04/01 – 09/30
December 16, 2008
  March 31, 2014   56-21   PENN FUEL OP 04-21     600014     BANGOR     12,216  
                    300       610.80     10/01 – 03/31
December 16, 2008
  March 31, 2014   56-21   PENN FUEL OP 04-21     600014     BANGOR     6,108  
                    300       305.40     04/01 – 09/30
December 16, 2008
  March 31, 2014   56-21   PENN FUEL OP 04-21     600014     BANGOR     12,216  
                    300       610.80     10/01 – 03/31
December 16, 2008
  March 31, 2014   56-21   PENN FUEL OP 04-21     600024     DELAWARE WATER GA  
  1,000                       125       50.00     04/01 – 09/30
December 16, 2008
  March 31, 2014   56-21   PENN FUEL OP 04-21     600024     DELAWARE WATER GA  
  2,000                       125       100.00     10/01 – 03/31
December 16, 2008
  March 31, 2014   56-21   PENN FUEL OP 04-21     600024     DELAWARE WATER GA  
  1,000                       125       50.00     04/01 – 09/30
December 16, 2008
  March 31, 2014   56-21   PENN FUEL OP 04-21     600024     DELAWARE WATER GA  
  2,000                       125       100.00     10/01 – 03/31
December 16, 2008
  March 31, 2014   56-21   PENN FUEL OP 04-21     600025     STOUDSBURG NORTH  
  2,449                       125       122.45     04/01 – 09/30
December 16, 2008
  March 31, 2014   56-21   PENN FUEL OP 04-21     600025     STOUDSBURG NORTH  
  4,897                       125       244.85     10/01 – 03/31
December 16, 2008
  March 31, 2014   56-21   PENN FUEL OP 04-21     600025     STOUDSBURG NORTH  
  2,449                       125       122.45     04/01 – 09/30
December 16, 2008
  March 31, 2014   56-21   PENN FUEL OP 04-21     600025     STOUDSBURG NORTH  
  4,897                       125       244.85     10/01 – 03/31
April 1, 2009
  March 31, 2014   56-21   PENN FUEL OP 04-21     600014     BANGOR     6,108  
                    300       305.40     04/01 – 09/30
April 1, 2009
  March 31, 2014   56-21   PENN FUEL OP 04-21     600014     BANGOR     12,216  
                    300       610.80     10/01 – 03/31
April 1, 2009
  March 31, 2014   56-21   PENN FUEL OP 04-21     600014     BANGOR     6,108  
                    300       305.40     04/01 – 09/30
April 1, 2009
  March 31, 2014   56-21   PENN FUEL OP 04-21     600014     BANGOR     12,216  
                    300       610.80     10/01 – 03/31
April 1, 2009
  March 31, 2014   56-21   PENN FUEL OP 04-21     600024     DELAWARE WATER GA  
  1,000                       125       50.00     04/01 – 09/30
April 1, 2009
  March 31, 2014   56-21   PENN FUEL OP 04-21     600024     DELAWARE WATER GA  
  2,000                       125       100.00     10/01 – 03/31
April 1, 2009
  March 31, 2014   56-21   PENN FUEL OP 04-21     600024     DELAWARE WATER GA  
  1,000                       125       50.00     04/01 – 09/30
April 1, 2009
  March 31, 2014   56-21   PENN FUEL OP 04-21     600024     DELAWARE WATER GA  
  2,000                       125       100.00     10/01 – 03/31
April 1, 2009
  March 31, 2014   56-21   PENN FUEL OP 04-21     600025     STOUDSBURG NORTH  
  2,448                       125       122.40     04/01 – 09/30
April 1, 2009
  March 31, 2014   56-21   PENN FUEL OP 04-21     600025     STOUDSBURG NORTH  
  4,897                       125       244.85     10/01 – 03/31
April 1, 2009
  March 31, 2014   56-21   PENN FUEL OP 04-21     600025     STOUDSBURG NORTH  
  2,448                       125       122.40     04/01 – 09/30
April 1, 2009
  March 31, 2014   56-21   PENN FUEL OP 04-21     600025     STOUDSBURG NORTH  
  4,897                       125       244.85     10/01 – 03/31

 

 



--------------------------------------------------------------------------------



 



         
Appendix A to Service Agreement No.
  80934   Revision No. 2
 
       
Under Rate Schedule
  SST    
 
       
Between (Transporter)
  Columbia Gas Transmission, LLC    
 
       
and (Shipper)
  PPL Gas Utilities Corporation    

Primary Delivery Points

                                                                               
                                          Minimum                              
          Maximum     Design             Delivery                     Scheduling
  Scheduling   Measuring     Measuring   Daily Delivery     Daily     Aggregate
    Pressure     Hourly       Begin   End   Point   Point   Point     Point  
Obligation     Quantity     Daily     Obligation     Flowrate     Recurrence
Date   Date   No.   Name   No.     Name   (Dth/Day) 1/     (Dth/Day) 1/    
Quantity 1/     (psig) 1/     (Dth/hour) 1/     Interval  
April 1, 2005
      56-25   PENN FUEL OP 04-25     600007     EMMITSBURG     1,282            
          75       64.10     04/01 – 09/30
April 1, 2005
  March 31, 2014   56-25   PENN FUEL OP 04-25     600007     EMMITSBURG    
2,563                       75       128.15     10/01 – 03/31
April 1, 2005
  March 31, 2014   56-25   PENN FUEL OP 04-25     600007     EMMITSBURG    
1,282                       75       64.10     04/01 – 09/30
April 1, 2005
  March 31, 2014   56-25   PENN FUEL OP 04-25     600007     EMMITSBURG    
2,563                       75       128.15     10/01 – 03/31
April 1, 2005
  March 31, 2014   56-25   PENN FUEL OP 04-25     600050     PFG-GlenFurney    
542                       50       27.10     04/01 – 09/30
April 1, 2005
  March 31, 2014   56-25   PENN FUEL OP 04-25     600050     PFG-GlenFurney    
1,083                       50       54.15     10/01 – 03/31
April 1, 2005
  March 31, 2014   56-25   PENN FUEL OP 04-25     600050     PFG-GlenFurney    
542                       50       27.10     04/01 – 09/30
April 1, 2005
  March 31, 2014   56-25   PENN FUEL OP 04-25     600050     PFG-GlenFurney    
1,083                       50       54.15     10/01 – 03/31
April 1, 2005
  March 31, 2014   56-25   PENN FUEL OP 04-25     600051     WAYNESBORO    
1,725                       50       86.25     04/01 – 09/30
April 1, 2005
  March 31, 2014   56-25   PENN FUEL OP 04-25     600051     WAYNESBORO    
3,449                       50       172.45     10/01 – 03/31
April 1, 2005
  March 31, 2014   56-25   PENN FUEL OP 04-25     600051     WAYNESBORO    
1,725                       50       86.25     04/01 – 09/30
April 1, 2005
  March 31, 2014   56-25   PENN FUEL OP 04-25     600051     WAYNESBORO    
3,449                       50       172.45     10/01 – 03/31
December 16, 2008
  March 31, 2014   56-25   PENN FUEL OP 04-25     600007     EMMITSBURG    
1,282                       75       64.10     04/01 – 09/30
December 16, 2008
  March 31, 2014   56-25   PENN FUEL OP 04-25     600007     EMMITSBURG    
2,563                       75       128.15     10/01 – 03/31
December 16, 2008
  March 31, 2014   56-25   PENN FUEL OP 04-25     600007     EMMITSBURG    
1,282                       75       64.10     04/01 – 09/30
December 16, 2008
  March 31, 2014   56-25   PENN FUEL OP 04-25     600007     EMMITSBURG    
2,563                       75       128.15     10/01 – 03/31
December 16, 2008
  March 31, 2014   56-25   PENN FUEL OP 04-25     600050     PFG-GlenFurney    
542                       50       27.10     04/01 – 09/30
December 16, 2008
  March 31, 2014   56-25   PENN FUEL OP 04-25     600050     PFG-GlenFurney    
1,083                       50       54.15     10/01 – 03/31
December 16, 2008
  March 31, 2014   56-25   PENN FUEL OP 04-25     600050     PFG-GlenFurney    
542                       50       27.10     04/01 – 09/30
December 16, 2008
  March 31, 2014   56-25   PENN FUEL OP 04-25     600050     PFG-GlenFurney    
1,083                       50       54.15     10/01 – 03/31
December 16, 2008
  March 31, 2014   56-25   PENN FUEL OP 04-25     600051     WAYNESBORO    
1,725                       50       86.25     04/01 – 09/30
December 16, 2008
  March 31, 2014   56-25   PENN FUEL OP 04-25     600051     WAYNESBORO    
3,449                       50       172.45     10/01 – 03/31
December 16, 2008
  March 31, 2014   56-25   PENN FUEL OP 04-25     600051     WAYNESBORO    
1,725                       50       86.25     04/01 – 09/30
December 16, 2008
  March 31, 2014   56-25   PENN FUEL OP 04-25     600051     WAYNESBORO    
3,449                       50       172.45     10/01 – 03/31
April 1, 2009
  March 31, 2014   56-25   PENN FUEL OP 04-25     600007     EMMITSBURG    
1,282                       75       64.10     04/01 – 09/30
April 1, 2009
  March 31, 2014   56-25   PENN FUEL OP 04-25     600007     EMMITSBURG    
2,563                       75       128.15     10/01 – 03/31
April 1, 2009
  March 31, 2014   56-25   PENN FUEL OP 04-25     600007     EMMITSBURG    
1,282                       75       64.10     04/01 – 09/30

 

 



--------------------------------------------------------------------------------



 



         
Appendix A to Service Agreement No.
  80934   Revision No. 2
 
       
Under Rate Schedule
  SST    
 
       
Between (Transporter)
  Columbia Gas Transmission, LLC    
 
       
and (Shipper)
  PPL Gas Utilities Corporation    

Primary Delivery Points

                                                                               
                                          Minimum                              
          Maximum     Design             Delivery                     Scheduling
  Scheduling   Measuring     Measuring   Daily Delivery     Daily     Aggregate
    Pressure     Hourly       Begin   End   Point   Point   Point     Point  
Obligation     Quantity     Daily     Obligation     Flowrate     Recurrence
Date   Date   No.   Name   No.     Name   (Dth/Day) 1/     (Dth/Day) 1/    
Quantity 1/     (psig) 1/     (Dth/hour) 1/     Interval  
April 1, 2009
  March 31, 2014   56-25   PENN FUEL OP 04-25     600007     EMMITSBURG    
2,563                       75       128.15     10/01 – 03/31
April 1, 2009
  March 31, 2014   56-25   PENN FUEL OP 04-25     600050     PFG-GlenFurney    
541                       50       27.05     04/01 – 09/30
April 1, 2009
  March 31, 2014   56-25   PENN FUEL OP 04-25     600050     PFG-GlenFurney    
1,083                       50       54.15     10/01 – 03/31
April 1, 2009
  March 31, 2014   56-25   PENN FUEL OP 04-25     600050     PFG-GlenFurney    
541                       50       27.05     04/01 – 09/30
April 1, 2009
  March 31, 2014   56-25   PENN FUEL OP 04-25     600050     PFG-GlenFurney    
1,083                       50       54.15     10/01 – 03/31
April 1, 2009
  March 31, 2014   56-25   PENN FUEL OP 04-25     600051     WAYNESBORO    
1,724                       50       86.20     04/01 – 09/30
April 1, 2009
  March 31, 2014   56-25   PENN FUEL OP 04-25     600051     WAYNESBORO    
3,449                       50       172.45     10/01 – 03/31
April 1, 2009
  March 31, 2014   56-25   PENN FUEL OP 04-25     600051     WAYNESBORO    
1,724                       50       86.20     04/01 – 09/30
April 1, 2009
  March 31, 2014   56-25   PENN FUEL OP 04-25     600051     WAYNESBORO    
3,449                       50       172.45     10/01 – 03/31
April 1, 2005
  March 31, 2014   56-29   PENN FUEL OP 04-29     600016     PINE GROVE     887
                      75       44.35     04/01 – 09/30
April 1, 2005
  March 31, 2014   56-29   PENN FUEL OP 04-29     600016     PINE GROVE    
1,774                       75       88.70     10/01 – 03/31
April 1, 2005
  March 31, 2014   56-29   PENN FUEL OP 04-29     600016     PINE GROVE     887
                      75       44.35     04/01 – 09/30
April 1, 2005
  March 31, 2014   56-29   PENN FUEL OP 04-29     600016     PINE GROVE    
1,774                       75       88.70     10/01 – 03/31
April 1, 2005
  March 31, 2014   56-29   PENN FUEL OP 04-29     600017     MT. VERNON     387
                      75       19.35     04/01 – 09/30
April 1, 2005
  March 31, 2014   56-29   PENN FUEL OP 04-29     600017     MT. VERNON     774
                      75       38.70     10/01 – 03/31
April 1, 2005
  March 31, 2014   56-29   PENN FUEL OP 04-29     600017     MT. VERNON     387
                      75       19.35     04/01 – 09/30
April 1, 2005
  March 31, 2014   56-29   PENN FUEL OP 04-29     600017     MT. VERNON     774
                      75       38.70     10/01 – 03/31
April 1, 2005
  March 31, 2014   56-29   PENN FUEL OP 04-29     633513     SPRING VALLEY    
500                       300       25.00     04/01 – 09/30
April 1, 2005
  March 31, 2014   56-29   PENN FUEL OP 04-29     633513     SPRING VALLEY    
1,000                       300       50.00     10/01 – 03/31
April 1, 2005
  March 31, 2014   56-29   PENN FUEL OP 04-29     633513     SPRING VALLEY    
500                       300       25.00     04/01 – 09/30
April 1, 2005
  March 31, 2014   56-29   PENN FUEL OP 04-29     633513     SPRING VALLEY    
1,000                       300       50.00     10/01 – 03/31
December 16, 2008
  March 31, 2014   56-29   PENN FUEL OP 04-29     600016     PINE GROVE     887
                      75       44.35     04/01 – 09/30
December 16, 2008
  March 31, 2014   56-29   PENN FUEL OP 04-29     600016     PINE GROVE    
1,774                       75       88.70     10/01 – 03/31
December 16, 2008
  March 31, 2014   56-29   PENN FUEL OP 04-29     600016     PINE GROVE     887
                      75       44.35     04/01 – 09/30
December 16, 2008
  March 31, 2014   56-29   PENN FUEL OP 04-29     600016     PINE GROVE    
1,774                       75       88.70     10/01 – 03/31
December 16, 2008
  March 31, 2014   56-29   PENN FUEL OP 04-29     600017     MT. VERNON     387
                      75       19.35     04/01 – 09/30
December 16, 2008
  March 31, 2014   56-29   PENN FUEL OP 04-29     600017     MT. VERNON     774
                      75       38.70     10/01 – 03/31

 

 



--------------------------------------------------------------------------------



 



         
Appendix A to Service Agreement No.
   80934   Revision No. 2
 
       
Under Rate Schedule
  SST    
 
       
Between (Transporter)
  Columbia Gas Transmission, LLC    
 
       
and (Shipper)
  PPL Gas Utilities Corporation    

Primary Delivery Points

                                                                               
                                          Minimum                              
          Maximum     Design             Delivery                     Scheduling
  Scheduling   Measuring     Measuring   Daily Delivery     Daily     Aggregate
    Pressure     Hourly       Begin   End   Point   Point   Point     Point  
Obligation     Quantity     Daily     Obligation     Flowrate     Recurrence
Date   Date   No.   Name   No.     Name   (Dth/Day) 1/     (Dth/Day) 1/    
Quantity 1/     (psig) 1/     (Dth/hour) 1/     Interval  
December 16, 2008
  March 31, 2014   56-29   PENN FUEL OP 04-29     600017     MT. VERNON     387
                      75       19.35     04/01 – 09/30
December 16, 2008
  March 31, 2014   56-29   PENN FUEL OP 04-29     600017     MT. VERNON     774
                      75       38.70     10/01 – 03/31
December 16, 2008
  March 31, 2014   56-29   PENN FUEL OP 04-29     633513     SPRING VALLEY    
500                       300       25.00     04/01 – 09/30
December 16, 2008
  March 31, 2014   56-29   PENN FUEL OP 04-29     633513     SPRING VALLEY    
1,000                       300       50.00     10/01 – 03/31
December 16, 2008
  March 31, 2014   56-29   PENN FUEL OP 04-29     633513     SPRING VALLEY    
500                       300       25.00     04/01 – 09/30
December 16, 2008
  March 31, 2014   56-29   PENN FUEL OP 04-29     633513     SPRING VALLEY    
1,000                       300       50.00     10/01 – 03/31
April 1, 2009
  March 31, 2014   56-29   PENN FUEL OP 04-29     600016     PINE GROVE     956
                      75       47.80     04/01 – 09/30
April 1, 2009
  March 31, 2014   56-29   PENN FUEL OP 04-29     600016     PINE GROVE    
1,912                       75       95.60     10/01 – 03/31
April 1, 2009
  March 31, 2014   56-29   PENN FUEL OP 04-29     600016     PINE GROVE     956
                      75       47.80     04/01 – 09/30
April 1, 2009
  March 31, 2014   56-29   PENN FUEL OP 04-29     600016     PINE GROVE    
1,912                       75       95.60     10/01 – 03/31
April 1, 2009
  March 31, 2014   56-29   PENN FUEL OP 04-29     600017     MT. VERNON     623
                      75       31.15     04/01 – 09/30
April 1, 2009
  March 31, 2014   56-29   PENN FUEL OP 04-29     600017     MT. VERNON    
1,245                       75       62.25     10/01 – 03/31
April 1, 2009
  March 31, 2014   56-29   PENN FUEL OP 04-29     600017     MT. VERNON     623
                      75       31.15     04/01 – 09/30
April 1, 2009
  March 31, 2014   56-29   PENN FUEL OP 04-29     600017     MT. VERNON    
1,245                       75       62.25     10/01 – 03/31
April 1, 2009
  March 31, 2014   56-29   PENN FUEL OP 04-29     633513     SPRING VALLEY    
500                       300       25.00     04/01 – 09/30
April 1, 2009
  March 31, 2014   56-29   PENN FUEL OP 04-29     633513     SPRING VALLEY    
1,000                       300       50.00     10/01 – 03/31
April 1, 2009
  March 31, 2014   56-29   PENN FUEL OP 04-29     633513     SPRING VALLEY    
500                       300       25.00     04/01 – 09/30
April 1, 2009
  March 31, 2014   56-29   PENN FUEL OP 04-29     633513     SPRING VALLEY    
1,000                       300       50.00     10/01 – 03/31
April 1, 2005
  March 31, 2014   56W   PENN FUEL OP-08-36     600004     PPL-Clearfield    
1,947                       150       97.35     04/01 – 09/30
April 1, 2005
  March 31, 2014   56W   PENN FUEL OP-08-36     600004     PPL-Clearfield    
3,893                       150       194.65     10/01 – 03/31
April 1, 2005
  March 31, 2014   56W   PENN FUEL OP-08-36     600004     PPL-Clearfield    
1,947                       150       97.35     04/01 – 09/30
April 1, 2005
  March 31, 2014   56W   PENN FUEL OP-08-36     600004     PPL-Clearfield    
3,893                       150       194.65     10/01 – 03/31
April 1, 2005
  March 31, 2014   56W   PENN FUEL OP-08-36     600026     Counties Gas&Fuel    
417                       100       20.85     04/01 – 09/30
April 1, 2005
  March 31, 2014   56W   PENN FUEL OP-08-36     600026     Counties Gas&Fuel    
834                       100       41.70     10/01 – 03/31
April 1, 2005
  March 31, 2014   56W   PENN FUEL OP-08-36     600026     Counties Gas&Fuel    
417                       100       20.85     04/01 – 09/30
April 1, 2005
  March 31, 2014   56W   PENN FUEL OP-08-36     600026     Counties Gas&Fuel    
834                       100       41.70     10/01 – 03/31
April 1, 2005
  March 31, 2014   56W   PENN FUEL OP-08-36     600027     Curwensville     695
                      150       34.75     04/01 – 09/30

 

 



--------------------------------------------------------------------------------



 



         
Appendix A to Service Agreement No.
   80934   Revision No. 2
 
       
Under Rate Schedule
  SST    
 
       
Between (Transporter)
  Columbia Gas Transmission, LLC    
 
       
and (Shipper)
  PPL Gas Utilities Corporation    

Primary Delivery Points

                                                                               
                                          Minimum                              
          Maximum     Design             Delivery                     Scheduling
  Scheduling   Measuring     Measuring   Daily Delivery     Daily     Aggregate
    Pressure     Hourly       Begin   End   Point   Point   Point     Point  
Obligation     Quantity     Daily     Obligation     Flowrate     Recurrence
Date   Date   No.   Name   No.     Name   (Dth/Day) 1/     (Dth/Day) 1/    
Quantity 1/     (psig) 1/     (Dth/hour) 1/     Interval
April 1, 2005
  March 31, 2014   56W   PENN FUEL OP-08-36     600027     Curwensville    
1,390                       150       69.50     10/01 – 03/31
April 1, 2005
  March 31, 2014   56W   PENN FUEL OP-08-36     600027     Curwensville     695
                      150       34.75     04/01 – 09/30
April 1, 2005
  March 31, 2014   56W   PENN FUEL OP-08-36     600027     Curwensville    
1,390                       150       69.50     10/01 – 03/31
April 1, 2005
  March 31, 2014   56W   PENN FUEL OP-08-36     600074     RENOVO PENN FUEL    
325                       100       16.25     04/01 – 09/30
April 1, 2005
  March 31, 2014   56W   PENN FUEL OP-08-36     600074     RENOVO PENN FUEL    
649                       100       32.45     10/01 – 03/31
April 1, 2005
  March 31, 2014   56W   PENN FUEL OP-08-36     600074     RENOVO PENN FUEL    
325                       100       16.25     04/01 – 09/30
April 1, 2005
  March 31, 2014   56W   PENN FUEL OP-08-36     600074     RENOVO PENN FUEL    
649                       100       32.45     10/01 – 03/31
December 16, 2008
  March 31, 2014   56W   PENN FUEL OP-08-36     600004     PPL-Clearfield    
1,947                       150       97.35     04/01 – 09/30
December 16, 2008
  March 31, 2014   56W   PENN FUEL OP-08-36     600004     PPL-Clearfield    
3,893                       150       194.65     10/01 – 03/31
December 16, 2008
  March 31, 2014   56W   PENN FUEL OP-08-36     600004     PPL-Clearfield    
1,947                       150       97.35     04/01 – 09/30
December 16, 2008
  March 31, 2014   56W   PENN FUEL OP-08-36     600004     PPL-Clearfield    
3,893                       150       194.65     10/01 – 03/31
December 16, 2008
  March 31, 2014   56W   PENN FUEL OP-08-36     600026     Counties Gas&Fuel    
417                       100       20.85     04/01 – 09/30
December 16, 2008
  March 31, 2014   56W   PENN FUEL OP-08-36     600026     Counties Gas&Fuel    
834                       100       41.70     10/01 – 03/31
December 16, 2008
  March 31, 2014   56W   PENN FUEL OP-08-36     600026     Counties Gas&Fuel    
417                       100       20.85     04/01 – 09/30
December 16, 2008
  March 31, 2014   56W   PENN FUEL OP-08-36     600026     Counties Gas&Fuel    
834                       100       41.70     10/01 – 03/31
December 16, 2008
  March 31, 2014   56W   PENN FUEL OP-08-36     600027     Curwensville     695
                      150       34.75     04/01 – 09/30
December 16, 2008
  March 31, 2014   56W   PENN FUEL OP-08-36     600027     Curwensville    
1,390                       150       69.50     10/01 – 03/31
December 16, 2008
  March 31, 2014   56W   PENN FUEL OP-08-36     600027     Curwensville     695
                      150       34.75     04/01 – 09/30
December 16, 2008
  March 31, 2014   56W   PENN FUEL OP-08-36     600027     Curwensville    
1,390                       150       69.50     10/01 – 03/31
December 16, 2008
  March 31, 2014   56W   PENN FUEL OP-08-36     600074     RENOVO PENN FUEL    
325                       100       16.25     04/01 – 09/30
December 16, 2008
  March 31, 2014   56W   PENN FUEL OP-08-36     600074     RENOVO PENN FUEL    
649                       100       32.45     10/01 – 03/31
December 16, 2008
  March 31, 2014   56W   PENN FUEL OP-08-36     600074     RENOVO PENN FUEL    
325                       100       16.25     04/01 – 09/30
December 16, 2008
  March 31, 2014   56W   PENN FUEL OP-08-36     600074     RENOVO PENN FUEL    
649                       100       32.45     10/01 – 03/31
April 1, 2009
  March 31, 2014   56W   PENN FUEL OP-08-36     600004     PPL-Clearfield    
1,947                       150       97.35     04/01 – 09/30
April 1, 2009
  March 31, 2014   56W   PENN FUEL OP-08-36     600004     PPL-Clearfield    
3,893                       150       194.65     10/01 – 03/31
April 1, 2009
  March 31, 2014   56W   PENN FUEL OP-08-36     600004     PPL-Clearfield    
1,947                       150       97.35     04/01 – 09/30
April 1, 2009
  March 31, 2014   56W   PENN FUEL OP-08-36     600004     PPL-Clearfield    
3,893                       150       194.65     10/01 – 03/31

 

 



--------------------------------------------------------------------------------



 



         
Appendix A to Service Agreement No.
  80934   Revision No. 2
 
       
Under Rate Schedule
  SST    
 
       
Between (Transporter)
  Columbia Gas Transmission, LLC    
 
       
and (Shipper)
  PPL Gas Utilities Corporation    

Primary Delivery Points

                                                                               
                                          Minimum                              
          Maximum     Design             Delivery                     Scheduling
  Scheduling   Measuring     Measuring   Daily Delivery     Daily     Aggregate
    Pressure     Hourly       Begin   End   Point   Point   Point     Point  
Obligation     Quantity     Daily     Obligation     Flowrate     Recurrence
Date   Date   No.   Name   No.     Name   (Dth/Day) 1/     (Dth/Day) 1/    
Quantity 1/     (psig) 1/     (Dth/hour) 1/     Interval  
April 1, 2009
  March 31, 2014   56W   PENN FUEL OP-08-36     600026     Counties Gas&Fuel    
417                       100       20.85     04/01 – 09/30
April 1, 2009
  March 31, 2014   56W   PENN FUEL OP-08-36     600026     Counties Gas&Fuel    
834                       100       41.70     10/01 – 03/31
April 1, 2009
  March 31, 2014   56W   PENN FUEL OP-08-36     600026     Counties Gas&Fuel    
417                       100       20.85     04/01 – 09/30
April 1, 2009
  March 31, 2014   56W   PENN FUEL OP-08-36     600026     Counties Gas&Fuel    
834                       100       41.70     10/01 – 03/31
April 1, 2009
  March 31, 2014   56W   PENN FUEL OP-08-36     600027     Curwensville     695
                      150       34.75     04/01 – 09/30
April 1, 2009
  March 31, 2014   56W   PENN FUEL OP-08-36     600027     Curwensville    
1,390                       150       69.50     10/01 – 03/31
April 1, 2009
  March 31, 2014   56W   PENN FUEL OP-08-36     600027     Curwensville     695
                      150       34.75     04/01 – 09/30
April 1, 2009
  March 31, 2014   56W   PENN FUEL OP-08-36     600027     Curwensville    
1,390                       150       69.50     10/01 – 03/31
April 1, 2009
  March 31, 2014   56W   PENN FUEL OP-08-36     600074     RENOVO PENN FUEL    
324                       100       16.20     04/01 – 09/30
April 1, 2009
  March 31, 2014   56W   PENN FUEL OP-08-36     600074     RENOVO PENN FUEL    
649                       100       32.45     10/01 – 03/31
April 1, 2009
  March 31, 2014   56W   PENN FUEL OP-08-36     600074     RENOVO PENN FUEL    
324                       100       16.20     04/01 – 09/30
April 1, 2009
  March 31, 2014   56W   PENN FUEL OP-08-36     600074     RENOVO PENN FUEL    
649                       100       32.45     10/01 – 03/31
April 1, 2005
  March 31, 2014   C22   EAGLE-25     632170     EAGLE C.S. (74-000011)    
2,371                               118.55     04/01 – 09/30
April 1, 2005
  March 31, 2014   C22   EAGLE-25     632170     EAGLE C.S. (74-000011)    
4,741                               237.05     10/01 – 03/31
April 1, 2005
  March 31, 2014   C22   EAGLE-25     632170     EAGLE C.S. (74-000011)    
2,371                               118.55     04/01 – 09/30
April 1, 2005
  March 31, 2014   C22   EAGLE-25     632170     EAGLE C.S. (74-000011)    
4,741                               237.05     10/01 – 03/31
December 16, 2008
  March 31, 2014   C22   EAGLE-25     632170     EAGLE C.S. (74-000011)    
2,371                               118.55     04/01 – 09/30
December 16, 2008
  March 31, 2014   C22   EAGLE-25     632170     EAGLE C.S. (74-000011)    
4,741                               237.05     10/01 – 03/31
December 16, 2008
  March 31, 2014   C22   EAGLE-25     632170     EAGLE C.S. (74-000011)    
2,371                               118.55     04/01 – 09/30
December 16, 2008
  March 31, 2014   C22   EAGLE-25     632170     EAGLE C.S. (74-000011)    
4,741                               237.05     10/01 – 03/31
April 1, 2009
  March 31, 2014   C22   EAGLE-25     632170     EAGLE C.S. (74-000011)    
2,370                               118.50     04/01 – 09/30
April 1, 2009
  March 31, 2014   C22   EAGLE-25     632170     EAGLE C.S. (74-000011)    
4,741                               237.05     10/01 – 03/31
April 1, 2009
  March 31, 2014   C22   EAGLE-25     632170     EAGLE C.S. (74-000011)    
2,370                               118.50     04/01 – 09/30
April 1, 2009
  March 31, 2014   C22   EAGLE-25     632170     EAGLE C.S. (74-000011)    
4,741                               237.05     10/01 – 03/31
April 1, 2005
  March 31, 2014   C23   PENNSBURG-23     631929     PENNSBURG (74-0005)    
2,371                               118.55     04/01 – 09/30
April 1, 2005
  March 31, 2014   C23   PENNSBURG-23     631929     PENNSBURG (74-0005)    
4,741                               237.05     10/01 – 03/31
April 1, 2005
  March 31, 2014   C23   PENNSBURG-23     631929     PENNSBURG (74-0005)    
2,371                               118.55     04/01 – 09/30

 

 



--------------------------------------------------------------------------------



 



         
Appendix A to Service Agreement No.
  80934   Revision No. 2
 
       
Under Rate Schedule
  SST    
 
       
Between (Transporter)
  Columbia Gas Transmission, LLC    
 
       
and (Shipper)
  PPL Gas Utilities Corporation    

Primary Delivery Points

                                                                               
                                          Minimum                              
          Maximum     Design             Delivery                     Scheduling
  Scheduling   Measuring     Measuring   Daily Delivery     Daily     Aggregate
    Pressure     Hourly       Begin   End   Point   Point   Point     Point  
Obligation     Quantity     Daily     Obligation     Flowrate     Recurrence
Date   Date   No.   Name   No.     Name   (Dth/Day) 1/     (Dth/Day) 1/    
Quantity 1/     (psig) 1/     (Dth/hour) 1/     Interval  
April 1, 2005
  March 31, 2014   C23   PENNSBURG-23     631929     PENNSBURG (74-0005)    
4,741                               237.05     10/01 – 03/31
December 16, 2008
  March 31, 2014   C23   PENNSBURG-23     631929     PENNSBURG (74-0005)    
2,371                               118.55     04/01 – 09/30
December 16, 2008
  March 31, 2014   C23   PENNSBURG-23     631929     PENNSBURG (74-0005)    
4,741                               237.05     10/01 – 03/31
December 16, 2008
  March 31, 2014   C23   PENNSBURG-23     631929     PENNSBURG (74-0005)    
2,371                               118.55     04/01 – 09/30
December 16, 2008
  March 31, 2014   C23   PENNSBURG-23     631929     PENNSBURG (74-0005)    
4,741                               237.05     10/01 – 03/31
April 1, 2009
  March 31, 2014   C23   PENNSBURG-23     631929     PENNSBURG (74-0005)    
2,370                               118.50     04/01 – 09/30
April 1, 2009
  March 31, 2014   C23   PENNSBURG-23     631929     PENNSBURG (74-0005)    
4,741                               237.05     10/01 – 03/31
April 1, 2009
  March 31, 2014   C23   PENNSBURG-23     631929     PENNSBURG (74-0005)    
2,370                               118.50     04/01 – 09/30
April 1, 2009
  March 31, 2014   C23   PENNSBURG-23     631929     PENNSBURG (74-0005)    
4,741                               237.05     10/01 – 03/31

 

 



--------------------------------------------------------------------------------



 



              Appendix A to Service Agreement No.   80934   Revision No. 2  
Under Rate Schedule   SST       Between (Transporter)   Columbia Gas
Transmission, LLC       and (Shipper)   PPL Gas Utilities Corporation    

1/ Application of MDDOs, DDQs and ADQs and/or minimum pressure and/or hourly
flowrate shall be as follows:
COMMENT CODE: GFN1 UNLESS STATION SPECIFIC MDDOS ARE SPECIFIED IN A SEPARATE
FIRM SERVICE AGREEMENT BETWEEN SELLER AND BUYER, SELLER’S AGGREGATE MAXIMUM
DAILY DELIVERY OBLIGATION, UNDER THIS AND ANY OTHER SERVICE AGREEMENT BETWEEN
SELLER AND BUYER, AT THE STATIONS LISTED ABOVE SHALL NOT EXCEED THE MDDO
QUANTITIES SET FORTH ABOVE FOR EACH STATION. IN ADDITION, SELLER SHALL NOT BE
OBLIGATED ON ANY DAY TO DELIVER MORE THAN THE AGGREGATE DAILY QUANTITIES
(ADQ) LISTED BELOW IN THE AGGREGATE AREAS LISTED BELOW. THE STATIONS FOOTNOTED
ABOVE WITH A 1 OR 2 ARE IN THE AGGREGATE AREAS SET FORTH IN GREATER DETAIL
BELOW. ANY STATION SPECIFIC MDDOS IN A SEPARATE FIRM SERVICE AGREEMENT BETWEEN
SELLER AND BUYER SHALL BE ADDITIVE BOTH TO THE INDIVIDUAL STATION MDDOS SET
FORTH HEREIN AND TO ANY APPLICABLE AGGREGATE DAILY QUANTITY SET FORTH BELOW. THE
MARKET AREA IN WHICH EACH STATION IS LOCATED IS POSTED ON SELLER’S EBB AND
INCORPORATED HEREIN BY REFERENCE.

                  FOOTNOTE         AGGREGATE   NUMBER     AGGREGATE AREA NAME  
DAILY QUANTITY       1    
BANGOR-STROUDSBURG AGGREGATE AREA
  12,216 DTH/D   1+2    
ADQ FOR AGGREGATE AREA FOOTNOTE NUMBERS 1 AND 2
  19,757 DTH/D

DELIVERIES TO BUYER AT PENNSBURG AND EAGLE ARE MADE VIA TEXAS EASTERN BACKOFF OF
SELLERS RECEIPTS.
DELIVERIES AT STATIONS IN MARKET AREA 36, OLEAN , ARE CONTINGETN UPON BUYER
OBTAINING GAS SUPPLIES AND ARRANGING FOR DELIVERY OF SUCH GAS SUPPLIES TO THIS
MARKET AREA. SELLER’S OBIGATION TO DELIVER GAS ON ANY DAY SHALL BE LIMITED TO
THE QUANITTIES ACTAULLY RECEIVED FOR BUYER’S ACCOUNT TO THIS MARKET AREA.
COMMENT CODE: FN02 [POINTS: 600051 ,600050 ,600017 ,600016 ,600007 ,633513] THIS
METER IS IN THE EASTERN MARKET AGGREGATE AREA.
COMMENT CODE: FN01 [POINTS: 632170 ,631929 ,600025 ,600024 ,600014] THIS METER
IS IN THE BANGOR-STROUDSBURG AGGREGATE AREA AND THE EASTERN MARKET AGGREGATE
AREA.

 

 



--------------------------------------------------------------------------------



 



              Appendix A to Service Agreement No.   80934   Revision No. 2  
Under Rate Schedule   SST       Between (Transporter)   Columbia Gas
Transmission, LLC       and (Shipper)   PPL Gas Utilities Corporation    

COMMENT CODE: GFN1 UNLESS STATION SPECIFIC MDDOS ARE SPECIFIED IN A SEPARATE
FIRM SERVICE AGREEMENT BETWEEN SELLER AND BUYER, SELLER’S AGGREGATE MAXIMUM
DAILY DELIVERY OBLIGATION, UNDER THIS AND ANY OTHER SERVICE AGREEMENT BETWEEN
SELLER AND BUYER, AT THE STATIONS LISTED ABOVE SHALL NOT EXCEED THE MDDO
QUANTITIES SET FORTH ABOVE FOR EACH STATION. IN ADDITION, SELLER SHALL NOT BE
OBLIGATED ON ANY DAY TO DELIVER MORE THAN THE AGGREGATE DAILY QUANTITIES
(ADQ) LISTED BELOW IN THE AGGREGATE AREAS LISTED BELOW. THE STATIONS FOOTNOTED
ABOVE WITH A 1 OR 2 ARE IN THE AGGREGATE AREAS SET FORTH IN GREATER DETAIL
BELOW. ANY STATION SPECIFIC MDDOS IN A SEPARATE FIRM SERVICE AGREEMENT BETWEEN
SELLER AND BUYER SHALL BE ADDITIVE BOTH TO THE INDIVIDUAL STATION MDDOS SET
FORTH HEREIN AND TO ANY APPLICABLE AGGREGATE DAILY QUANTITY SET FORTH BELOW. THE
MARKET AREA IN WHICH EACH STATION IS LOCATED IS POSTED ON SELLER’S EBB AND
INCORPORATED HEREIN BY REFERENCE.

                  FOOTNOTE         AGGREGATE   NUMBER     AGGREGATE AREA NAME  
DAILY QUANTITY       1    
BANGOR-STROUDSBURG AGGREGATE AREA
  12,216 DTH/D   1+2    
ADQ FOR AGGREGATE AREA FOOTNOTE NUMBERS 1 AND 2
  19,757 DTH/D

DELIVERIES TO BUYER AT PENNSBURG AND EAGLE ARE MADE VIA TEXAS EASTERN BACKOFF OF
SELLERS RECEIPTS.
DELIVERIES AT STATIONS IN MARKET AREA 36, OLEAN , ARE CONTINGETN UPON BUYER
OBTAINING GAS SUPPLIES AND ARRANGING FOR DELIVERY OF SUCH GAS SUPPLIES TO THIS
MARKET AREA. SELLER’S OBIGATION TO DELIVER GAS ON ANY DAY SHALL BE LIMITED TO
THE QUANITTIES ACTAULLY RECEIVED FOR BUYER’S ACCOUNT TO THIS MARKET AREA.
COMMENT CODE: FN02 [POINTS: 600051 ,600050 ,600017 ,600016 ,600007 ,633513] THIS
METER IS IN THE EASTERN MARKET AGGREGATE AREA.
COMMENT CODE: FN01 [POINTS: 632170 ,631929 ,600025 ,600024 ,600014] THIS METER
IS IN THE BANGOR-STROUDSBURG AGGREGATE AREA AND THE EASTERN MARKET AGGREGATE
AREA.

 

 



--------------------------------------------------------------------------------



 



              Appendix A to Service Agreement No.   80934   Revision No. 2  
Under Rate Schedule   SST       Between (Transporter)   Columbia Gas
Transmission, LLC       and (Shipper)   PPL Gas Utilities Corporation    

The Master List of Interconnects (MLI) as defined in Section 1 of the General
Terms and Conditions of Transporter’s Tariff is incorporated herein by reference
for purposes of listing valid secondary receipt and delivery points.
o Yes þ No (Check applicable blank) Transporter and Shipper have mutually agreed
to a Regulatory Restructuring Reduction Option pursuant to Section 42 of the
General Terms and Conditions of Transporter’s FERC Gas Tariff.
o Yes þ No (Check applicable blank) Shipper has a contractual right of first
refusal equivalent to the right of first refusal set forth from time to time in
Section 4 of the General Terms and Conditions of Transporter’s FERC Gas Tariff.
Service pursuant to this Appendix A, Revision No. 2 shall be effective from
March 29, 2009 through March 31, 2014.
þ Yes o No (Check applicable blank) This Appendix A, Revision No. 2 shall cancel
and supercede the previous Appendix A, Revision No. 1 effective as of
December 16, 2008, to the Service Agreement referenced above.
o Yes þ No (Check applicable blank) All gas shall be delivered at existing
points of interconnection within the MDDOs, and/or ADQs, and/or DDQs, as
applicable, set forth in Transporter’s currently effective Rate Schedule SST
Appendix A with Shipper, which for such points set forth are incorporated herein
by reference.
o Yes þ No (Check applicable blank) This Service Agreement covers interim
capacity sold pursuant to the provisions of General Terms and Conditions
Section 4.2(j). Right of first refusal rights, if any, applicable to this
interim capacity are limited as provided for in General Terms and Conditions
Section 4.2(j).
With the exception of this Appendix A, Revision No. 0 all other terms and
conditions of said Service Agreement shall remain in full force and effect.

                      PPL Gas Utilities Corporation       Columbia Gas
Transmission, LLC      
By:
          By:        
 
 
 
         
 
   
Its:
          Its:        
 
 
 
         
 
   
Date:
          Date:        
 
 
 
         
 
   

 

 